Name: Commission Regulation (EC) No 1369/1999 of 25 June 1999 establishing administrative procedures for the 2000 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade;  miscellaneous industries
 Date Published: nan

 Avis juridique important|31999R1369Commission Regulation (EC) No 1369/1999 of 25 June 1999 establishing administrative procedures for the 2000 quantitative quotas for certain products originating in the People's Republic of China Official Journal L 162 , 26/06/1999 P. 0035 - 0041COMMISSION REGULATION (EC) No 1369/1999of 25 June 1999establishing administrative procedures for the 2000 quantitative quotas for certain products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(1), as last amended by Regulation (EC) No 138/96(2), and in particular Articles 2(3) and (4), 13 and 24 thereof,(1) Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(3), as last amended by Regulation (EC) No 1138/98(4), introduced annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex II to that Regulation; whereas the provisions of Regulation (EC) No 520/94 are applicable to those quotas:(2) Whereas the Commission accordingly adopted Regulation (EC) No 738/94(5), as last amended by Regulation (EC) No 983/96(6), laying down general rules for the implementation of Regulation (EC) No 520/94; whereas these provisions apply to the administration of the above quotas subject to the provisions of this Regulation;(3) Whereas certain characteristics of China's economy, the seasonal nature of some of the products and the time needed for transport mean that orders for products subject to quota are generally placed before the beginning of the quota year; whereas it is therefore important to ensure that administrative constraints do not impede the realisation of the planned imports; whereas in order not to affect the continuity of trade flows, the arrangements for allocating and administering the 2000 quotas should accordingly be adopted before the start of the quota year;(4) Whereas after examination of the different administrative methods provided for by Regulation (EC) No 520/94, the method based on traditional trade flows should be adopted; whereas under this method the quotas are divided into two portions, one of which is reserved for traditional importers and the other for other applicants;(5) Whereas this has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows;(6) Whereas, however, the introduction of a Community system must ensure progressive access by non-traditional importers; whereas in the light of all these factors a balance must therefore be sought in determining the portions to be allocated to the two categories of importers; whereas, to this end, it is appropriate that the portion set aside for non-traditional importers should be increased as compared to 1999;(7) Whereas the reference period used for allocating the portion of the quota set aside for traditional importers in earlier Regulations on the administration of these quotas should be updated to ensure open access to the quotas; whereas in order to allow a greater flexibility to the benefit of traditional importers it is considered appropriate to allow them to set their reference period as either 1997 or 1998, which are the most recent years representative of the normal trend of trade flows in the products in question; whereas traditional importers must therefore prove that they have imported products originating in China and covered by the quotas in question in the year 1997 or 1998;(8) Whereas it has been found in the past that the method provided for in Article 10 of Regulation (EC) No 520/94, which is based on the order in which applications are received, may not be an appropriate way of allocating that portion of the quota reserved for non-traditional importers; whereas, consequently, in accordance with Article 2(4) of Regulation (EC) No 520/94, it is appropriate to provide for allocation in proportion to the quantities requested, on the basis of simultaneous examination of import licence applications actually lodged, in accordance with Article 13 of Regulation (EC) No 520/94;(9) Whereas in order to ensure that the quotas can be efficiently allocated and used, any speculative applications should be excluded, and it is furthermore necessary to allocate economically significant quantities; whereas to this end the amount that any non-traditional importer may request should be restricted to a set volume;(10) Whereas for the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and other importers;(11) Whereas the member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94; whereas the information about traditional importers' previous imports must be expressed in the same units as the quota in question;(12) Whereas in view of the special nature of transactions concerning products subject to quota, and in particular the time needed for transport, the import licences should expire on 31 December 2000;(13) Whereas these measures are in accordance with the opinion of the Committee for the administration of quotas set up under Article 22 of Regulation (EC) No 520/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down for 2000 specific provisions for the administration of the quantitative quotas referred to in Annex II to Regulation (EC) No 519/94.Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation.Article 21. The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2(2)(a) of Regulation (EC) No 520/94.2. The portions of each quantitative quota set aside for traditional importers and other importers are set out in Annex I to this Regulation.3. The portion set aside for non-traditional importers shall be apportioned using the method based on allocation in proportion to quantities requested; the volume requested by a single importer may not exceed that shown in Annex II.Article 3Applications for import licences shall be lodged with the competent authorities listed in Annex III to this Regulation from the day following the day of publication of this Regulation in the Official Journal of the European Communities until 3 p.m., Brussels time, on 10 September 1999.Article 41. For the purposes of allocating the portion of each quota set aside for traditional importers, "traditional" importers shall mean importers who can show that they have improted goods in the calendar year 1997 or 1998.2. The supporting documents referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release for free circulation during either calendar year 1997 or 1998, as indicated by the importer, of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made.3. Instead of the documents referred to in the first indent of Article 7 of Regulation (EC) No 520/94 applicants may enclose with their licence applications documents drawn up and certified by the competent national on the basis of available customs information as evidence of the imports of the product in question during the calendar year 1997 or 1998 carried out by themselves or, where applicable, by the operator whose activities they have taken over.Article 5Member States shall inform the Commission no later than 24 September 1999 at 10 a.m., Brussels time, of the number and aggregate quantity of import licence applications and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during the reference period referred to in Article 4(1) of this Regulation.Article 6The Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers' applications no later than 15 October 1999.Article 7Import licences shall be valid for one year, starting on 1 January 2000.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 66, 10.3.1994, p. 1.(2) OJ L 21, 27.1.1996, p. 6.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 159, 3.6.1998, p. 1.(5) OJ L 87, 31.3.1994, p. 47.(6) OJ L 131, 1.6.1996, p. 47.ANNEX IAllocation of the quotas>TABLE>ANNEX IIMaximum quantity which may be requested by each importer other than traditional>TABLE>ANEXO III/BILAG III/ANHANG III/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃ/ANNEX III/ANNEXE III/ALLEGATO III/BIJLAGE III/ANEXO III/LIITE III/BILAGA IIILista de las autoridades nacionales competentes/Liste over kompetente nationale myndigheder/Liste der zustÃ ¤ndigen BehÃ ¶rden der Mitgliedstaaten/Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  Ã Ã Ã ½ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ Ã ½ Ã ±Ã Ã Ã Ã ½/List of the national competent authorities/Liste des autoritÃ ©s nationales compÃ ©tentes/Elenco delle autoritÃ nazionali competenti/Lijst van bevoegde nationale instanties/Lista das autoridades nacionais competentes/Luettelo kansallisista toimivaltaisista viranomaisista/Lista Ã ¶ver nationella kompetenta myndigheter1. BELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische ZakenAdministration des relations Ã ©conomiques, 4e division - Mise en oeuvre des politiques commerciales/Bestuur van de Economische Betrekkingen, 4e afdeling - Toepassing van de HandelspolitiekServices des licences/Dienst VergunningenRue GÃ ©nÃ ©ral Leman/Generaal Lemanstraat 60 B - 1040 Bruxelles/Brussel TÃ ©l./Tel.: (32-2) 230 90 43 TÃ ©lÃ ©copieur/Fax: (32-2) 230 83 22/231 14 842. DANMARKErhvervsfremmestyrelsen SÃ ¸ndergade 25 DK - 8600 Silkeborg Tlf. (45) 35 46 60 00 Fax (45) 35 46 64 013. DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft Frankfurter StraÃ e 29-31 D - 65760 Eschborn Tel. (49) 61 96 404-0 Fax. (49) 61 96 40 42 124. Ã Ã Ã Ã Ã Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30-1) 328 60 31/328 60 32 Ã ¦Ã ±Ã ¾: (30-1) 328 60 945. ESPAÃ AMinisterio de EconomÃ ­a y HaciendaDirecciÃ ³n General de Comercio ExteriorPaseo de la Castellana, 162 E - 28071 Madrid Tel.: (349 1) 3 49 38 94/349 37 78 Fax.: (349 1) 3 49 38 32/349 38 316. FRANCEServices des titres du commerce extÃ ©rieur 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 TÃ ©l.: (33-1) 40 04 04 04 TÃ ©lÃ ©copieur: (33-1) 55 07 46 597. IRELANDDepartment of Tourism and Trade,Licensing Unit, Kildare Street, Dublin 2 Tel.: (353 1) 662 14 44 Fax: (353 1) 676 61 548. ITALIAMinistero del Commercio con l'esteroDirezione generale per la politica commerciale e per la gestione del regime degli scambi, divisione VIIViale Boston, 25 I - 00144 Roma Tel.: (3906) 59 931 Telefax: (3906) 592 55 56 Telex: 610083 - 610471 - 6144789. LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨resOffice des licencesBoÃ ®te postale 113 L - 2011 Luxembourg TÃ ©l.: (352) 22 61 62 TÃ ©lÃ ©copieur: (352) 46 61 3810. NEDERLANDBelastingdienst/Douane C.D.I.4Engelse Kamp 2Postbus 30003 9700 RD Groningen Nederland Tel.: (31-50) 523 91 11 Fax: (31-50) 523 92 3711. Ã STERREICHBundesministerium fÃ ¼r wirtschaftliche Angelegenheiten LandstraÃ er HauptstraÃ e 55-57 A - 1031 Wien Tel. (43) 1 71 10 23 61 Fax. (43) 17 15 83 4712. PORTUGALMinistÃ ©rio da EconomiaDirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas InternacionaisAvenida da RepÃ ºblica 79 P - 1000 Lisboa Tel.: (351-1) 791 18 00, 791 19 43, 793 30 02 Telefax: (351-1) 793 22 10/796 37 23 Telex: 1341813. SUOMITullihallitus PL 512 FIN - 00101 Helsinki Puh.: (358) 9 61 41 Telekopio (358) 9 614 28 5214. SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Tfn (46-8) 690 48 00 Fax (46-8) 30 67 5915. UNITED KINGDOMDepartment of Enterprise, Trade and Employment,Import Licensing Branch, Queensway House,West Precinct, Billingham, Stockton on Tees TS23 2NF Tel.: (44 1642) 631 21 21 Fax: (44 1642) 53 35 57